DETAILED ACTION
This action is responsive to the application filed on October 12, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings 
The drawings filed on October 12, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 10, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities: The first paragraph usually named CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/735,177 filed on January 6, 2020, now U.S. Patent No. 11/061,663. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim language recites “the configuration store  includes at least one configuration register accessible via a register write operation to the memory device.” Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 8-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9 and 16 of U.S. Patent No. 10/552,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases share the same claim scope, for example, both cases are related to update different memory regions with data (e.g. firmware update) and remapping the memory regions using memory addresses. 

Instant application
US Pat. No. 10/552,145
Claim 8
8. A memory device, comprising: at least one memory cell array arranged into a plurality of separate regions, each region including a plurality of nonvolatile memory cells; mapping circuits configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device; a configuration store coupled to the mapping circuits and configured to store the remap data; and control circuits configured to enable access by the processor device to one region storing one version of processor instructions, while writing another version of the processor instructions to another region.

1. A memory device, comprising: 
a memory cell array having a plurality of 
storage locations accessible via physical addresses, the storage locations arranged into separate regions;  a remap data structure comprising memory 
circuits that include[s]a mapping history section having a plurality of nonvolatile entries configured to store sets of mappings between logical addresses (LAs) and addresses (PAs) for different firmware versions stored in the regions to form a history of LA to PA mappings for firmware versions stored in the memory device, and a nonvolatile status section configured to identify one of the sets of mappings as a live set for the memory device;  and control logic coupled to the memory cell array and the remap data structure, configured to enable access to the storage locations and remap data structure; wherein the memory cell array and remap data structure are formed with a same integrated circuit substrate.

Claim 3
Claim 9
Claim 4
Claim 1
1. A method, comprising: storing first instruction data in a first region of a nonvolatile memory device; mapping addresses of the first region to predetermined memory address spaces of a processor device; executing the first instruction data from the first region with the processor device; receiving second instruction data for the processor device; while the first instruction data remains available to the processor device, writing the second instruction data into a second region of the nonvolatile memory device; by operation of the processor device, remapping addresses of the second region to the predetermined memory address spaces of the processor device; and executing the second instruction data from the second region with the processor device.
Claim 9
9. A method, comprising: receiving a new firmware image at a memory 
device;  programming the new firmware image into nonvolatile storage locations of the memory device, the storage locations for the new firmware image being in the same memory device but at different storage locations than a current firmware image stored by the memory device;  
programming a set of logical address (LA) to physical address (PA) mappings for the new firmware image into one of a plurality of different entries of nonvolatile mapping circuits of the memory device, one entry of the mapping circuits also including a set of LA to PA mapping for the current firmware image, the entries forming a history of LA to PA mappings for firmware versions stored by the memory device;  and 
programming a status value into nonvolatile status circuits of the memory device to indicate the set of LA to PA mapping for the new firmware image as a valid firmware image stored by the memory device, and the set of LA to PA mapping for the current firmware image as an invalid firmware image, the status circuits including a status value for each of the different history entries.
Claim 14 (Independent System Claim)
Claim 16 (Independent System Claim)


Claims 1, 8-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9 and 16 of U.S. Patent No. 11/061,663. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases share the same claim scope, for example, both cases are related to update different memory regions with data (e.g. firmware update) and remapping the memory regions using memory addresses. 

Instant application
US Pat. No. 11/061,663
Claim 8
8. A memory device, comprising: at least one memory cell array arranged into a plurality of separate regions, each region including a plurality of nonvolatile memory cells; mapping circuits configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device; a configuration store coupled to the mapping circuits and configured to store the remap data; and control circuits configured to enable access by the processor device to one region storing one version of processor instructions, while writing another version of the processor instructions to another region.
Claim 1 + Claim 2
1. A memory device, comprising: memory circuits configured to store a remap data structure that includes a map of logical addresses to physical addresses for each of a plurality of firmware versions stored in a memory cell array of the memory device, wherein the memory cell array is configured to store a first firmware version at a first set of physical addresses and a second firmware version at a second set of physical addresses, wherein the first set of physical addresses do not overlap with the second set of physical addresses;  and a status section configured to identify one of the maps as a live map for the memory device, wherein the memory cell array and the remap data structure are formed with a same integrated circuit substrate.

2. The memory device of claim 1, further comprising control logic coupled to the memory cell array and the remap data structure, the control logic configured to enable access to the memory cell array and the remap data structure.
Claim 10
Claim 4
Claim 9
Claim 5
Claim 1 (Independent Method Claim)
Claim 9 (Independent Method Claim)
Claim 14 (Independent System Claim)
Claim 16 (Independent System Claim)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating                    obviousness or nonobviousness.
Claims 1-4, 7-8, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Pat. No. 6,640,334 B1) in view of Christeson et al. (US Pat. No. 5,579,522 – hereinafter Christeson).
  	With respect to claim 1, Rasmussen teaches a method, comprising:   	storing first instruction data in a first region of a nonvolatile memory device (see column 3 lines 29-45, accordingly, an aspect of the present invention provides a method of remotely updating firmware saved in a FLASH memory (i.e. nonvolatile memory device) of a communication device connected to a network, the FLASH memory being partitioned into at least a first and a second portion (i.e. first region), a first firmware load being stored in the first portion. See figure 3 and column 6 lines 1-25, the FLASH memory 8 is divided into a plurality (preferably four) of pages 28-  	mapping addresses of the first region to predetermined memory address spaces of a processor device (see figure 1, microprocessor 6 for controlling the operation of the communication device 1. See column 2 lines 1-18, FLASH memory is readily available in standard sizes (e.g. 128 kb), and, depending on the addressing limitations of the microprocessor of the communication device, may be logically divided into frames or pages (e.g. of 32 kb each).  Typically, each page can be enabled (i.e. accessed for reading or writing data) individually by the microprocessor by means of an appropriate page-select signal applied to one or more page-select input pins on the FLASH memory chip.  Each page is further subdivided into individually accessible blocks, which can be accessed by the microprocessor by applying appropriate address-select signals to address-select input pins on the FLASH memory chip. Conveniently, corresponding blocks of every page can be accessed using a common address-select signal, so that any desired block on any page of the FLASH memory can be uniquely accessed by applying appropriate page-select and address-select signals (in combination) to the page-select and address-select input pins of the FLASH memory chip. See figure 2 and column 5 lines 39-51, firmware load 20 which is conveniently The boot logic 22 is arranged so that its start address 24 is at a predetermined fixed start address 26, so that at start up; it can be directly accessed by the microprocessor 6.  Execution of the boot logic 22 provides the microprocessor 6 with the necessary address information for continued operation. See figure 3 and column 6 lines 1-20, the FLASH memory 8 is divided into a plurality (preferably four) of pages 28-34, which are conveniently of equal size.  In the illustrated embodiment, a 128 kb FLASH memory 8 is divided into four 32 kb pages 28-34, as shown in FIG. 3.  Each page is capable of storing a complete firmware load 20).    	executing the first instruction data from the first region with the processor device (see column 6 lines 25-34, if subsequent attempts to load updated versions of the firmware fail (and also prior to receipt of any updated versions), then the communication device 1 can operate (i.e. executing first region data) using the original firmware load 20a stored in the Boot Page 28.  The start address 26a for the original boot logic 22a is predetermined, so that the microprocessor 6 can access the original boot logic 22a stored in the Boot Page 28 upon start-up.  Thus start-up of the communication device 1 is always executed on the basis of the original boot logic 22a installed by the factory).   	receiving second instruction data for the processor device (see figure 3 and column 6 lines 35-40, the First and Second Update Pages 30, 32 are used to store updated firmware loads 20b, 20c.  As shown in FIG. 3, the First and Second Update   	while the first instruction data remains available to the processor device, writing the second instruction data into a second region of the nonvolatile memory device (see column 9 lines 55-62, the "Copy-address" logic in RAM 10 causes the microprocessor 6 to enable the inactive page of the FLASH memory 8, performs one or more operations on the inactive page of the FLASH memory 8 (e.g. writing bytes of an updated firmware load to the FLASH memory 8 starting at the selected address); and then causes the microprocessor 6 to enable the active page of the FLASH memory 8 before terminating. See column 10 lines 7-15, using the layered structure as described above with reference to FIGS. 5a and 5b, updated firmware loads can be downloaded and to the communication device 1 and saved in the inactive page of the FLASH memory 8 according to two modes. Furthermore, see column 10 line 16 – column 12 lines 53).   	by operation of the processor device, remapping addresses of the second region to the predetermined memory address spaces of the processor device; and executing the second instruction data from the second region with the processor device (Rasmussen, provides a process to update a firmware among different sections/regions within a flash memory, this process dynamically utilizes pages to classify an active and inactive page carrying out a firmware update/current firmware, these pages can be accessed by the microprocessor by applying appropriate address-select signals to address-select input pins on the FLASH memory chip).   	However, it appears Rasmussen does not specify in a clear manner a remapping by operation of the processor device, remapping addresses of the second region to the predetermined memory address spaces of the processor device; and executing the second instruction data from the second region with the processor device (see column 2 lines 41-57, the flash memory device used in the preferred embodiment contains four separately erasable/programmable non-symmetrical blocks of memory.  One of these four blocks may be electronically locked to prevent erasure or modification of its contents once it is installed.  This configuration allows the processing logic of the computer system to update or modify any selected block of memory without affecting the contents of other blocks.  One memory block contains a normal BIOS.  The BIOS comprises processing logic instructions that are executed by the processor.  An additional BIOS region can be used to extend the system BIOS memory area.  An electronically protected (i.e. locked) flash memory area is used for storage of a recovery BIOS which is used for recovery operations.  Each of these separately programmable regions of the flash memory may be modified or updated using the dynamic update mechanism. See column 7 line 35 - column 8 line 2 and figures 3a-3b, if the initiation of the normal system BIOS 201 is unsuccessful because of a corrupted BIOS 201, the recovery mode may be selected by switching the selection means (i.e. jumper) to a recovery mode.  In a recovery mode, address line 16, used to address locations within flash memory, is modified to a complemented state.  When so modified, the upper and lower halves of flash memory are logically flipped.  Thus, address FFFFFH maps to location EFFFFH and location F0000H maps to location E0000H.  The remapped memory configuration in recovery mode is illustrated in the recovery BIOS map illustrated in FIG. 3b. In recovery mode, normal system BIOS 201 is remapped to a location 301 in the recovery BIOS map.  Similarly, recovery BIOS block 202 is remapped to location 302 in the recovery BIOS map 300.  Memory areas 203, 204, and 205 are also remapped to locations 303, 304 and 305 respectively).    	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rasmussen’s teaching, which set forth a method for remotely updating firmware saved in a FLASH memory of a communication device connected to a network, by remapping addresses in memory as suggested by Christeson, as Christeson would provide a better means for storing and updating non-volatile code and/or data in a computer system.  	With respect to claim 2, Christeson teaches wherein:   	prior to remapping addresses of the second region, the first region occupies a first range of addresses; the second region occupies a second range of addresses (see figures 2-3B (and related paragraphs), different regions in normal and/or recovery mode using a range of addresses, this allows the process to remap to different locations).   	With respect to claim 3, Christeson teaches wherein:   	prior to remapping addresses of the second region, the second region is not accessible for read operations (see abstract and column 2 lines 41-57, the flash memory device used contains four separately erasable/programmable non-symmetrical blocks of memory. One of these four blocks may be electronically locked to prevent erasure or modification of its contents once it is installed.  This configuration allows the Examiner notes: the recovery section/block has been locked (i.e. not accessible for reading) until is necessary to initiate a recovery operation).  	With respect to claim 4, Rasmussen and Christeson teach wherein:   	the first region and second region of the nonvolatile memory device are different banks of the nonvolatile memory device; wherein accesses to one bank can overlap in time with accesses to other banks (Rasmussen, see figures 3, 5a-7c (and related paragraphs), a memory map of a flash memory divided into four pages (i.e. different banks) that can overlap in time. Christeson, see figures 2-3b (and related paragraphs), different blocks in a memory used to provide a mechanism to select a normal mode or recovery mode for a BIOS/update. These blocks/banks/addresses are dynamically modify depending on the situation (e.g. when applying the recovery mode)). 
  	With respect to claim 7, Rasmussen teaches wherein:   	receiving the second instruction data includes receiving the second instruction data from a source remote from the nonvolatile memory device and processor device (see column 3 lines 29-45, the present invention provides a method of remotely updating firmware saved in a FLASH memory of a communication device connected to a network, the FLASH memory being partitioned into at least a first and a second portion, a first firmware load being stored in the first portion, the method comprising the steps of, during run-time of the first firmware load: transmitting at least a 
FLASH memory).  	With respect to claim 8, Rasmussen teaches a memory device (see figure 3 (and related paragraphs)), comprising:   	at least one memory cell array arranged into a plurality of separate regions, each region including a plurality of nonvolatile memory cells (see at least figure 3 and column 2 lines 1-18, FLASH memory is readily available in standard sizes (e.g. 128 kb), and, depending on the addressing limitations of the microprocessor of the communication device, may be logically divided into frames or pages (e.g. of 32 kb each).  Typically, each page can be enabled (i.e. accessed for reading or writing data) individually by the microprocessor by means of an appropriate page-select signal applied to one or more page-select input pins on the FLASH memory chip.  Each page is further subdivided into individually accessible blocks, which can be accessed by the microprocessor by applying appropriate address-select signals to address-select input pins on the FLASH memory chip. Conveniently, corresponding blocks of every page can be accessed using a common address-select signal, so that any desired block on any page of the FLASH memory can be uniquely accessed by applying appropriate page-select and address-select signals (in combination) to the page-select and address-select input pins of the FLASH memory chip).
  	Rasmussen is silent to disclose:
 	mapping circuits configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device;
  	a configuration store coupled to the mapping circuits and configured to store the remap data; and  	control circuits configured to enable access by the processor device to one region storing one version of processor instructions, while writing another version of the processor instructions to another region.  	However, in an analogous art, Christeson teaches:
  	mapping circuits configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device (see column 3 lines 5-25, a dynamic BIOS update program contains most of the processing logic of the present invention.  The remaining portions of the processing logic of the present invention reside in the BIOS image itself.  The dynamic update processing logic includes logic for handling a normal update mode and the recovery update mode. The present invention also includes hardware means for selecting one of these two available update modes.  In the preferred embodiment, this means of selecting an update mode is implemented as a jumper on a circuit board in the computer system. Once the recovery mode is set using the jumper, the processor of the computer system may then be power-up initialized or reset.  Upon power up or   	a configuration store coupled to the mapping circuits and configured to store the remap data (see column 7 lines 35-50, if the initiation of the normal system BIOS 201 is unsuccessful because of a corrupted BIOS 201, the recovery mode may be selected by switching the selection means (i.e. jumper) to a recovery mode.  In a recovery mode, address line 16, used to address locations within flash memory, is modified to a complemented state.  When so modified, the upper and lower halves of flash memory are logically flipped.  Thus, address FFFFFH maps to location EFFFFH and location F0000H maps to location E0000H.  The remapped memory configuration in recovery mode is illustrated in the recovery BIOS map illustrated in FIG. 3b. In recovery mode, normal system BIOS 201 is remapped to a location 301 in the recovery BIOS map.  Similarly, recovery BIOS block 202 is remapped to location 302 in the recovery BIOS map 300.  Memory areas 203, 204, and 205 are also remapped to locations 303, 304 and 305 respectively) and   	control circuits configured to enable access by the processor device to one region storing one version of processor instructions, while writing another version of the processor instructions to another region (see column 7 line – column 8 line 54, enabling access of different regions storing instructions). 
  	Examiner notes: independent claim 8 recites same claim scope of independent claim 1, which set forth a memory device divided/partitioned in different regions/blocks/areas in order to manage update/firmware/instructions/data by remapping regions/blocks/areas.  	With respect to claims 12-13, the claims are directed to a memory device that corresponds to the method recited in claim 4, respectively (see the rejection of claim 4 above).  	With respect to claim 14, the claim is directed to a system that corresponds to the method recited in claim 1 or to the memory device recited in claim 8, respectively (see the rejection of claims 1 or 8 above; wherein Rasmussen also teaches such a system in figure 1).  	Examiner notes: independent claim 14 recites same claim scope of independent claims 1 and 8, which set forth a memory device divided/partitioned in different regions/blocks/areas in order to manage update/firmware/instructions/data by remapping regions/blocks/areas.  	With respect to claim 15, the claim is directed to a system that corresponds to the method recited in claim 4, respectively (see the rejection of claim 4 above).  	With respect to claim 17, Rasmussen teaches wherein:   	the NVM device and processor device are separated integrated circuits (see figure 1).  	With respect to claim 18, Rasmussen teaches wherein:   	memory arrays of the processor device consist of volatile memory circuits (see figures 1 and 5a-7c).
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Pat. No. 6,640,334 B1) in view of Christeson et al. (US Pat. No. 5,579,522) and further in view of Grote et al. (US Pat. No. 5,432,927 – hereinafter Grote).  	With respect to claim 5, Rasmussen in view of Christeson is silent to disclose further including:   	remapping addresses of the second region to the predetermined memory address spaces of the processor device includes receiving and storing remapping data in at least one configuration register of the nonvolatile memory device.  	However, in an analogous art, Grote teaches further including:   	remapping addresses of the second region to the predetermined memory address spaces of the processor device includes receiving and storing remapping data in at least one configuration register of the nonvolatile memory device (see column 3 lines 3-7, in accordance with a more limited aspect of the present invention, selection of an EEPROM region to accomplish the next reboot is done by a With respect to claim 6, Rasmussen in view of Christeson is silent to disclose the processor device has a memory address space with a predetermined range; and the second region has an address outside of the predetermined range.  	However, in an analogous art, Grote teaches the processor device has a memory address space with a predetermined range; and the second region has an address outside of the predetermined range (see column 3 line 54 - column 4 line 6, each of the base flash set 10 and the auxiliary flash set 12 is placed within the address space of a processor or central processor ("CPU") 14. Data communication between the processor 14 and flash sets 10 and 12 is accomplished via a data bus 20 in accordance with an address provided on address bus 22. In the subject system, the flash sets 10 and 12 are utilized for instruction storage and more particularly for storage of bootstrap loader sequences.  A memory address decoder 28 facilitates selective masking of one of base flash set 10 and auxiliary flash set 12 via control lines 30 and 32, respectively.  The memory address decoder 28 selectively maps memory of either flash set to the address base associated with processor 14.  In a non-remap mode, the memory address space associated with base flash set 10 is provided to the processor 14.  In a remap mode, the address space of auxiliary flash set 12 is provided to the processor 14.  Both flash sets 10 and 12 are available for instruction execution at all times in the preferred embodiment.  One is mapped to contain vectors and bootstrap instructions. Furthermore, see column 4 lines 32-47, if a watchdog time-out occurs while the watchdog is armed to enter remap mode, the circuit will enter remap mode in addition to resetting the processor.  The auxiliary flash set 12 is mapped to the address With respect to claim 9, Rasmussen in view of Christeson is silent to disclose wherein:   	the configuration store comprises includes at least one configuration register accessible via a register write operation to the memory device.  	However, in an analogous art, Grote teaches wherein:   	the configuration store includes at least one configuration register accessible via a register write operation to the memory device (see column 3 lines 3-7, in accordance with a more limited aspect of the present invention, selection of an EEPROM region to accomplish the next reboot is done by a means for masking the address of one or the other EEPROM region into the address base of at least one central processor unit. See column 3 line 60 - column 4 line 14, in the subject system, the flash sets 10 and 12 are utilized for instruction storage and more particularly for 	With respect to claim 10, Rasmussen in view of Christeson is silent to disclose wherein:   	the control circuits include an instruction decoder configured to enable access to the configuration store in response to a received instruction.  	However, in an analogous art, Grote teaches wherein:   	the control circuits include an instruction decoder configured to enable access to the configuration store in response to a received instruction (see column 3 line 60 – column 4 line 66, memory address decoder 28 setting the base flash set 10 to an alternate address).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Rasmussen and Christeson, by having an instruction decoder configured to enable access to the configuration store as suggested by Grote, as Grote would provide an improved on-line bootstrap loader reprogramming system and provides a means by which an entire bootstrap loader ROM base constituent may be replaced with minimal machine down time and minimal risk.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Pat. No. 6,640,334 B1) in view of Christeson et al. (US Pat. No. 5,579,522) and further in view of Beaverton at al. (US Pat. No. 5,210,854 – hereinafter Beaverton).  	With respect to claim 11, Rasmussen in view of Christeson is silent to disclose wherein:   	different remap data change an address decoding of the most significant bits of memory addresses used to access the regions.  	However, in an analogous art, Beaverton teaches wherein:   	different remap data change an address decoding of the most significant bits of memory addresses used to access the regions (see abstract, figures 1-5 (and related paragraphs) and column 4 lines 7-39, the control logic device of FIG. 1 is a programmable array logic chip (hereinafter "PAL") 17, for example, a 24 pin AmPAL22V10 manufactured by Advanced Micro Devices.  The PAL 17 utilizes a sum-of-products (AND-OR) logic structure, allowing logic designers to program custom logic functions.  The PAL 17 is programmed to accept twelve input signals and to generate six output signals.  The CPU 10 of FIG. 1 is coupled to the PAL 17 by the bus 11A and the bus 13.  The CPU 10 transmits twelve input signals to the PAL 17 across the bus 11A and the bus 13. The CPU 10 is coupled by the bus 11 and the bus 12 to the EEPROM memory array 16.  The EEPROM memory array 16 comprises four 64K.times.8 EEPROMS 18, 19, 20 and 21.  The four EEPROMs are organized to provide a 32 bit wide data word.  Each of the EEPROMs 18, 19, 20 and 21 have a chip enable, output enable, and a write enable input.  This preferred embodiment of the present invention utilizes EEPROMs model number 48C512 manufactured by SEEQ Technology.  The 48C512 EEPROMs 18-21 are referred to as Flash EEPROMs.  This type of EEPROM achieves densities equivalent to EPROMs.  However, the data stored in such EEPROMs is erased one page (a page is 512 bytes) at a time instead of location by location).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Rasmussen and Christeson, by having different remap data change an address  would provide an efficient means whereby firmware can be updated in the field by a user while maintaining fully functional firmware in the system and an effective means to recover from failure conditions which may occur during the updating process. 	  	With respect to claim 16, the claim is directed to a system that corresponds to the memory device recited in claim 11, respectively (see the rejection of claim 11 above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Pat. No. 6,640,334 B1) in view of Christeson et al. (US Pat. No. 5,579,522) and further in view of Lee at al. (US Pat. No. 8,296,467 – hereinafter Lee).
  	With respect to claim 19, Rasmussen in view of Christeson is silent to disclose wherein:   	the memory device is coupled to the processor device by a serial data bus having at least one serial data line on which address and data values are transmitted and received.  	However, in an analogous art, Lee teaches wherein:   	the memory device is coupled to the processor device by a serial data bus having at least one serial data line on which address and data values are transmitted and received (see figure 1A and column 2 lines 42-47, the microcontroller usually contains an internal ROM with a control program that is read by the internal central processing unit (CPU) of the microcontroller when the microcontroller is booted .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Pat. No. 6,640,334 B1) in view of Christeson et al. (US Pat. No. 5,579,522) in view of Beaverton at al. (US Pat. No. 5,210,854) and further in view of Ballard et al. (US Pat. No. 7,080,245 – hereinafter Ballard).
  	With respect to claim 20, Rasmussen in view of Christeson in view of Beaverton is silent to disclose further including a wireless transceiver configured to receive the updated instruction data from a source remote from the nonvolatile memory device and processor device.  	However, in an analogous art, Ballard teaches further including a wireless transceiver configured to receive the updated instruction data from a source remote from the nonvolatile memory device and processor device (see abstract, figure 1 (and related paragraph) transceiver 105 and column 3 lines 52-57).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Lu et al. (US Pat. No. 7,856,614) set forth a programmable system-on-chip (SOC) apparatus is disclosed.  After connecting with a computer host, the apparatus temporarily stored boot loader codes into a volatile memory originally installed in the apparatus.  Further, during the whole updating firmware procedure, no burner is required (see abstract).
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIBAL RIVERA whose telephone number is (571) 270-1200. The examiner can normally be reached on Monday to Friday, 10:30AM - 6:30PM.   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192